 


113 HRES 727 EH: Providing for consideration of the bill (H.R. 2) to remove Federal Government obstacles to the production of more domestic energy; to ensure transport of that energy reliably to businesses, consumers, and other end users; to lower the cost of energy to consumers; to enable manufacturers and other businesses to access domestically produced energy affordably and reliably in order to create and sustain more secure and well-paying American jobs; and for other purposes; providing for consideration of the bill (H.R. 4) to make revisions to Federal law to improve the conditions necessary for economic growth and job creation, and for other purposes; and providing for proceedings during the period from September 22, 2014, through November 11, 2014.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
2d Session 
H. RES. 727 
In the House of Representatives, U. S.,

September 18, 2014
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2) to remove Federal Government obstacles to the production of more domestic energy; to ensure transport of that energy reliably to businesses, consumers, and other end users; to lower the cost of energy to consumers; to enable manufacturers and other businesses to access domestically produced energy affordably and reliably in order to create and sustain more secure and well-paying American jobs; and for other purposes; providing for consideration of the bill (H.R. 4) to make revisions to Federal law to improve the conditions necessary for economic growth and job creation, and for other purposes; and providing for proceedings during the period from September 22, 2014, through November 11, 2014. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2) to remove Federal Government obstacles to the production of more domestic energy; to ensure transport of that energy reliably to businesses, consumers, and other end users; to lower the cost of energy to consumers; to enable manufacturers and other businesses to access domestically produced energy affordably and reliably in order to create and sustain more secure and well-paying American jobs; and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) two hours of debate equally divided and controlled by the chair and ranking minority member of the Committee on Natural Resources or their respective designees; and (2) one motion to recommit. 
2.Upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4) to make revisions to Federal law to improve the conditions necessary for economic growth and job creation, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) two hours of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means or their respective designees; and (2) one motion to recommit. 
3.On any legislative day during the period from September 22, 2014, through November 11, 2014,— 
(a)the Journal of the proceedings of the previous day shall be considered as approved; and 
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment. 
4.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 3 of this resolution as though under clause 8(a) of rule I. 
5.Each day during the period addressed by section 3 of this resolution shall not constitute a calendar day for purposes of section 7 of the War Powers Resolution (50 U.S.C. 1546). 
6.Each day during the period addressed by section 3 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XIII. 
 
Karen L. Haas,Clerk.
